Name: Commission Regulation (EEC) No 427/81 of 19 February 1981 authorizing Greece to suspend the entire customs duties applicable on imports of beef and veal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 47/20 Official Journal of the European Communities 20 . 2. 81 COMMISSION REGULATION (EEC) No 427/81 of 19 February 1981 authorizing Greece to suspend the entire customs duties applicable on imports of beef and veal products the products referred to in Article 1 ( 1 ) (a) to Council Regulation (EEC) No 805/68 ('), as last amended by the Act of Accession of Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (a) thereof, Whereas, pursuant to the said Act of Accession, the customs duties applicable in trade between Greece and the other Member States are to be progressively abolished ; whereas Article 64 ( 1 ) of the Act provides for the progressive abolition of customs duties in the beef and veal sector in five stages over five marketing years ; whereas, however, pursuant to paragraph 4 of the same Article, Greece may be authorized to suspend the entire customs duties applicable to products from the other Member States ; Whereas the existing situation on the market for beef and veal in Greece is one of heavy demand and high prices and makes it necessary to provide such authori ­ zation for the period 1 January to 31 August 1981 for For the period 1 January to 31 August 1981 , Greece is hereby authorized to suspend the entire customs duties applicable to the products referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 coming from the other Member States . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 26 . 6 . 1968 , p . 24.